Per Curiam.
The record in this case reveals the following: A copy of a writ of certiorari allowed November 10th, 1926; copy of the return including schedules: “Schedule A•” copy of an ordinance (Revision of 1922) of the Hackensack improvement commission, consisting of twenty-eight sections. “Schedule B;” a petition of the Suburban Bus Line, Incorporated, dated August 17th, 1926. “Schedule C;” extracts from the minutes of the Hackensack improvement commission dated September 7th, 1926. Reasons for- setting aside the motion or order passed by the commission granting a license or consent to operate motor buses from Hackensack to Little Ferry, New Jersey.
The certiorari is attacked on the ground that nowhere in the record or state of the case does the right of the prosecutor appear to have allowed a writ of certiorari. There is *237nothing to show any personal or property interests of the prosecutor affected by the action of the Hackensack improvement commission, in granting the permit or license to the Suburban Bus Line, Incorporated. There is nothing to show who or what the prosecutor, Public Service Railway Company, is or how it is affected. This is imperative under the case of Tallon v. Hoboken, 60 N. J. L. 212, in the Court of Errors and Appeals. There the rule is stated, thus, “certiorari will not lie in favor of private prosecutors to review the action of public officials, unless such prosecutors have a personal or property interest which will be specially and immediately affected by the action complained of” or “unless he shows that he will suffer a special injury.” The writ of certiorari will therefore be dismissed, with costs.